Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group 1, claims 17, 10-11 in the reply filed on 6/8/2022 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-7, 10-11 are directed to an abstract idea of organizing human activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are drawn to at least one of the four statutory categories of invention (i.e. process, machine, manufacture, or composition).

Step 2a1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
Claims 1-7 recite, a server device, wherein the server device is configured to: 
provide, using a normal ID, a first game to a first user having a first account in a first platform in which a first virtual currency is usable; 
let the first user obtain a game content in response to the first user consuming the first virtual currency; 
provide, using a specific ID different from the normal ID, the first game to a second user having a second account in a second platform in which a second virtual currency is usable; and
 let the second user obtain the game content in response to the second user consuming the second virtual currency.

Claims 10-11 recite similar limitations as claim 1 above.

	The underlined limitations recite an abstract idea of organizing human activity. More specifically, they recite a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). The claims recite how a first currency is used to obtain or purchase a game content. A second user obtains the game content using second currency. These limitations recite a commercial or sales activities.

Step 2a2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.

Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo

Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)

Claims 1-6, 10-11 do not apply a judicial exception to effect a particular treatment, and do not transform or reduce a particular article to a different state or thing.
Claims 1-6, 10-11 are not directed to an improvement to a function of a computer. There is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The server device and is not used in a meaningful way. The server device is generic computer used to perform the abstract idea of managing interactions. The server device and virtual currency are used to implement the game in a computer embodiment. The use of a computer generally links the abstract idea to a particular technological environment. 
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.
The claims do not recite additional elements to amount to significantly more than the exception. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claims 2-6 specify that the server receive a purchase request from user terminal and request payments, the server sending identification information to the terminal and the server causing the terminal to display price of the game content. These limitations recite transmitting data over a network (between server and terminal) which is well known, routine and conventional as indicated by the courts. 
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
 The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claim 7 recite that the game content is used in in the first game. This limitation recite the type of sales activities (sales activity for game) and therefore recite an abstract idea of organizing human activity. The claim limitations are directed to a practical application. The claim limitations individually and as a whole do not amount to amount to significantly more than an abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Mehta (US 20080220876).

1. Mehta discloses a server device (10 in Fig. 1), wherein the server device is configured to: 
provide, using a normal ID (“normal ID” can be interpreted as a universal ID for the market place; paragraph 10) a first game (provide a first game such as MMOG with virtual worlds; paragraphs 8-9) to a first user having a first account in a first platform (first user game provide a first gamer server platform 22 in Fig. 1; paragraphs 9, 18) in which a first virtual currency is usable (a first type of currency for the first game, paragraph 12);
let the first user obtain a game content in response to the first user consuming the first virtual currency (a first user can purchase game content/” virtual goods” or “virtual items” using the first virtual currency; paragraphs 9, 14-17).
provide, using a specific ID different from the normal ID (It is noted that the claim does not specify what a normal ID is, what a specific ID is and how they are different. In the broadest reasonable interpretation, the specific ID can be a “specific” ID associated with a second user and therefore different from the claimed “normal ID”. Alternatively, the “specific ID” can be the identify the specific second virtual user, avatar ID, account id for the specific/different virtual world/game, pseudo user name; paragraphs 10, 13, 18, 20), the first game (provide the first game such as MMOG with virtual worlds; paragraphs 8-9) to a second user having a second account in a second platform in which a second virtual currency is usable (user in the MMOG in a different virtual world in a second game server platform with a second virtual currency; paragraphs 4, 8, 11-14,18); and 
let the second user obtain the game content in response to the second user consuming the second virtual currency (first person can sell game content/” virtual goods” or “virtual items” and second user cans purchase the game content using the virtual currency valued in the common or real-world currency; paragraphs 9, 11-16, 22).

2. Mehta discloses a server device the server device of claim 1, wherein the server device is capable of receiving a purchase request of the game content from a first terminal device of the first user and a second terminal device of the second user (each user has a client device 40 in Fig. 1 with request selling and purchasing the game content; paragraphs 9, 14-15, 18, 26); and wherein when receiving the purchase request from the first terminal device, the server device performs at least a part of a payment process using the first virtual currency (by the payment and fulfillment module 19 in Fig. 2; paragraphs 11-12, 14, 20, 22, 24-25).

3. Mehta discloses a server device of claim 1, wherein the server device is capable of receiving a purchase request of the game content from a first terminal device of the first user and a second terminal device of the second user and wherein when receiving the purchase request from the second terminal device (each user has a client device 40 in Fig. 1 with request selling and purchasing the game content; paragraphs 9, 14-15, 18, 26), the server device redirects the second terminal device to the second platform for a payment process performed by the second platform using the second virtual currency (by the payment and fulfillment module 19 in Fig. 2 accept key 28 in Fig. 3; paragraphs 11-12, 14, 19, 20, 22, 24-25).

4. Mehta discloses the server device of claim 3, wherein the server device sends identification information identifying the first game to the second terminal device (Game sales includes information including MMOG game server, etc. paragraph 13 and therefore identifies and transmit the game identification when a transaction is made with the second terminal device.)

5. Mehta discloses the server device of claim 2, wherein the server device causes the first terminal device to display a price of the game content in the first currency (items are valued with respect to a common currency; paragraph 11-12, 24, 27).

6. Mehta discloses the server device of claim 2, wherein the server device causes the second terminal device to display a price of the game content in the second currency (Items are valued with respect to a common currency; paragraph 11-12, 24, 27. The terminal provides a graphical user interface to perform the transaction including buying, selling and trading and therefore inherently displays the value; paragraph 14-15, 24).

7. Mehta discloses the server device of claim 1, wherein the game content is used in the first game (virtual item or virtual good in the virtual game world; paragraph 9).


10. Mehta discloses a non-transitory computer-readable storage medium storing a program for causing a server device to perform the steps of: providing, using a normal ID, a first game to a first user having a first account in a first platform in which a first virtual currency is usable; letting the first user obtain a game content in response to the first user consuming the first virtual currency; providing, using a specific ID different from the normal ID, the first game to a second user having a second account in a second platform in which a second virtual currency is usable; and letting the second user obtain the game content in response to the second user consuming the second virtual currency (see rejection for claim 1 above and paragraphs 29-32).

11. Mehta discloses a method performed by a server device, comprising the steps of: providing, using a normal ID, a first game to a first user having a first account in a first platform in which a first virtual currency is usable; letting the first user obtain a game content in response to the first user consuming the first virtual currency; providing, using a specific ID different from the normal ID, the first game to a second user having a second account in a second platform in which a second virtual currency is usable; and letting the second user obtain the game content in response to the second user consuming the second virtual currency (see rejection for claim 1 above and paragraphs 29-32).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715